Name: Council Regulation (EEC) No 1045/88 of 18 April 1988 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 No L 103/ 122. 4. 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1045/88 of 18 April 1988 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, within CN code 8527 32 00, account was taken only of clock radios previously free of duty at the conventional rate under Common Customs Tariff subheading 85.15 A III b) 2 bb) 1 1 (3) ; whereas, however, CN code 8527 32 00 also covers tuners and tuner amplifiers, combined with a clock, previously liable to duty at the conventional rate of 14% under Common Customs Tariff subheading 85.15 A III b) 2 bb) 55 ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, to rectify this error, it is necessary to amendAnnex I of Regulation (EEC) No 2658/87 to take account of this latter rate of duty, Whereas Regulation (EEC) No 2658/87 ('), as amended by Regulation (EEC) No 3985/87 (2), established a goods nomenclature based on the harmonized system, hereinafter called the combined nomenclature, to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community and fixed the autonomous and conventional rates of duty of the said Common Customs Tariff : HAS ADOPTED THIS REGULATION : Article 1 Whereas, when the Common Customs Tariff was transposed into the harmonized system, in order to establish the conventional rate of duty for products falling 1 . In Annex I to Regulation (EEC) No 2658/87, CN code 8527 32 00 is replaced by the following : 'CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 8527 32 Not combined with sound recording or reproducing apparatus but combined with a clock : 8527 32 10    Alarm clock radios 22 free p/st 8527 32 90    Other 22 14 p/st' (') OJ No L 256, 7. 9 . 1987, p . 1 . 2 OJ No L 376, 31 . 12. 1987, p. 1 . (3) OJ No L 345, 8 . 12. 1986, p. 1 . No L 103/2 Official Journal of the European Communities 22. 4. 88 2. The amendments provided for in this Regulation shall be applied as Taric subheadings until their insertion in the combined nomenclature under the conditions laid down in Article 12 of Regulation (EEC) No 2658/87. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 18 April 1988 . For the Council The President G. STOLTENBERG